Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 1 of 22




                                                                                   Group 1
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 2 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 3 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 4 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 5 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 6 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 7 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 8 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 9 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 10 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 11 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 12 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 13 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 14 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 15 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 16 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 17 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 18 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 19 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 20 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 21 of 22
Case 15-41449   Doc 36-1   Filed 10/30/19 Entered 10/30/19 13:14:32   Desc Group
                              Exhibit 1 Page 22 of 22
